United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1082
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal from a June 27, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying reconsideration of an
August 3, 2006 merit decision. As over one year has passed since the last merit decision in this
case, dated July 6, 2007, and the filing of this appeal, dated March 16, 2009, the Board lacks
jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On January 23, 2006 appellant filed a traumatic injury claim (Form CA-1) for severe
knee pain that she alleges arose from an October 3, 2005 incident when she fell off a curb. The
employing establishment controverted appellant’s claim.
By decision dated August 3, 2006, the Office denied appellant’s claim because the
evidence of record was insufficient to establish that appellant sustained an injury as defined by
the Federal Employees’ Compensation Act.
On April 2, 2007 appellant requested reconsideration.
Appellant submitted a May 17, 2007 note in which Dr. Daryn N. McClure, Boardcertified in family medicine, reported that “it is highly likely that the lateral meniscal tear of
[appellant’s] knee occurred when she stepped [off] the curb” and that the subsequent damage to
her knee was caused by delayed care due to the threat made by her supervisor.
Appellant submitted additional evidence and by decision dated July 6, 2007 the Office
modified its August 2006 decision. The Office accepted that the incident occurred as alleged but
denied appellant’s claim because the evidence of record was insufficient to establish that her
condition was causally related to the accepted employment incident.
Appellant disagreed and on May 9, 2008, through her representative, requested
reconsideration.
Appellant submitted a November 30, 2007 note signed by Dr. McClure who reviewed
appellant’s history of injury and opined that appellant’s knee injury and subsequent surgeries
were “the direct result of the fall while delivering the mail.” He also opined that “continuing to
work after the injury caused additional damage to her left knee.”
By decision dated June 27, 2008, the Office denied appellant’s reconsideration request.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the Act,2
the Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

2

meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
Appellant’s reconsideration request did not demonstrate that the Office erroneously
applied or interpreted a specific point of law. Her reconsideration request did not advance a
relevant legal argument not previously considered by the Office. Therefore, appellant was not
entitled to reconsideration under the first two enumerated statutory grounds.
Concerning the third enumerated ground, appellant has not submitted relevant and
pertinent new evidence not previously considered by the Office. The relevant issue is whether
the identified employment incident caused her knee condition. While Dr. McClure opined that
appellant’s knee condition was “the direct result of the fall while delivering the mail,” his
opinion merely duplicates that expressed in his prior notes and provides no new relevant and
pertinent evidence. Therefore, Dr. McClure’s opinion is repetitive and provides no basis for
reopening appellant’s claim for further review on the merits.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly refused to reopen her case for further review of the merits of her claim.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

5

Id. at § 10.608(b).

3

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

